DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on December 1, 2021 have been received and entered. Claims 20 and 39 have been amended, while claims 1-19, 21, 26 and 33 have been canceled.  The declaration under 37 CFR 1.132 filed 12/01/2021 is insufficient to overcome the rejection of claim based upon Case et al, Eggermann et al. The declaration will be discussed in detail below as it applies to the rejection.
Claims 20, 22-25, 27-32, 34-38 and 39 are under consideration.

Priority
This application is a continuation of application no 14/985,908 filed on 12/31/2015 that is a continuation application of 11/055,182 filed on 02/09/2005 that is now abandoned that claims priority from US provisional 60/637,095 filed on 12/17/2004, 60/573,052 filed on 05/21/2004 and 60/543,114  filed on 02/09/2004.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 20, 22-24, 28-29, 32, 34-39 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Case et al (Proc. Nat. Acad. Sci USA, 1999, 96, 2988-2993, IDS), Eggermann et al (Cardiovascular Research 58, 2003, 478–486, IDS), Lin et al (The Journal of Clinical Investigation, 2000, 105, 71-77), further in view of Mutein et al (Tissue Antigens 1997: 50: 449-458). In view of Applicants’ amendment of base claim 20, introducing the limitation “of claim 26”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

New & maintained-Claim Rejections - 35 USC § 103-in modified form 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22-24, 28-29, 32, 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Case et al (Proc. Nat. Acad. Sci USA, 1999, 96, 2988-2993, IDS), Eggermann et al (Cardiovascular Research 58, 2003, 478–486, IDS), Lin et al (The Journal of Clinical Investigation, 2000, 105, 71-77), Mutein et al (Tissue Antigens 1997: 50: 449-458). further in view of Christenson (Biology of Reproduction, 1996, 55, 1397-1404).
Claims are drawn to a clonal population of isolated endothelial progenitor cells (EPCs), wherein a cell of the clonal population can proliferate for at least 100 population doublings, wherein a cell of the clonal population comprises a recombinant nucleic acid, and wherein the cell of the clonal population expresses cell surface markers comprising flk-1 and at least one of CD31, CD141, CD105, CD146, CD144 and vWF.
Claim interpretation: Recitation of clonal population of isolated endothelial progenitor cells (EPCs) is interpreted as a clonal population of isolated EPC that comprises mixed population of cells, wherein some cell of the clonal population could proliferate at high rate, while others comprise a recombinant nucleic acid. Likewise, dependent claim23-27, 30-31, 38 reciting “wherein a cell of the clonal population…” is interpreted to encompass any cell of the clonal population showing recited phenotype and therefore claimed clonal population of isolated EPC is interpreted to encompass a mixture of cells derived from cord blood showing different independent characteristics (recombinant nucleic acid, 100PD, proliferate at least 107 or 1012 fold, average nuclear diameter etc).
With respect to claim 20, 22, 39, Case et al a single cell cloning assay comprising: isolating a single adherent clonal MNC derived from cord blood comprises an exogenous nucleic acid encoding GFP that is plated in each well of a 96-well plate by FACS using the automated cell deposition unit (ACDU) device on irradiated human stroma that contains ECM (collagen I, 
With respect to claim 32-33, Case et al teach (i) transducing a single mononuclear cell that is transduced with a nucleic acid encoding a green fluorescent protein (GFP) (see page 2989, col. 2, para. 6), (ii) plating and selecting a single makerCd34+ expressing cells (see page 2989, col. 2, para. 6) (limitation of claims 34-35), wherein the single marker expressing cells is plated by FACS (see page 2989, col. 2, para. 6). It is further disclosed that single marker expressing cells form a secondary colony (see page 2992, col. 1, para. 3, table 1 )(limitation of claim 28-29).
 Case et al differ from claimed invention by not explicitly (i) characterizing the single CD34+ MSC clonal cell from the colony express flk-1 and at least one of CD31, CD105, CD144, CD146, vWF, and flk-1 and does not express CD45 and CD14 and (ii) a cell from the clonal population could proliferate for at least 100 PD time.  
Eggermann et al cure the deficiency by disclosing isolation of CD34+ EPC that express  CD144, Cd31, vWF, VEGFR-2 (see figure 3) and are negative for CD14 by (i) providing human cord blood, (ii) isolating MNC from the blood sample, (iii) seeding the cells from MSC on a plate coated with culture ECM substrate fibronectin, and (iv) culturing the cells in culture in EGM medium for about 9 days (see page 479, col. 2, last para to page 480, col. 1). Eggermann et al cite the work of Murhora to report that short-term cultures (7 days) of mononuclear cells derived from human cord blood were positive for VEGFr-2, CD144, CD34 and CD31. It is further disclosed that most of the cells did not express the hematopoietic lineage marker CD45 (see page 479, col. 1, para. 2). However, Eggermann differ from claimed invention by not explicitly disclosing colony of 6 or 9 day adherent cell that expresses cell surface antigens comprising CD31, CD105, CD144, CD146, vWF, and flk-1 and does not express CD45 and CD14 and (ii) a cell from the clonal population could proliferate for at least 100 PD time.
Lin et al cure the deficiency by teaching endothelial progenitor cells that are CD34+, CD144+,  and vwF+ and Flk1+, ingest acetylated LDL,  CD14-,  (p. 74, col. 1, figure 3) that could be cultured  onto collagen I pre-coated plate (page 72, col. 2, para. 3). It is further disclosed that this combined expression of multiple endothelial markers unequivocally confirmed the cells’ 20 fold by 60 days (see figure 1) (limitation of claim 20, 23-24). 
A person of ordinary skill in the art would have found it obvious to select cell within the clonal population that can proliferate for more than 100PD. Mutin et al teach quantitatively determining an extensive immunologic phenotype of endothelial cells through a large panel of antibodies directed against well-known endothelial molecules CD31, CD34, CD105, CD 144, and CD 146  (see abstract) (table 1A-C). Prior to instant invention, Christenson et al describe the typical endothelial size to be around 8-12 microns in diameter (see abstract).
Accordingly, in view of the teachings of Case,  Eggermann, Lin, and Mutin  it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to modify the method to isolate and characterize isolated clonal endothelial progenitor cells from single cell cloning assay as disclosed by Case to characterize EPC colony using surface marker disclosed by Eggermann et al to obtain  colonies containing cells that have obtain EPC having higher proliferative colony forming cells as described by Lin and Mutin. It would have been prima facie obvious for one of ordinary skill in the art to make such a modification, as Lin had already disclosed that MNCs comprise endothelial cells expressing marker of endothelial cells that includes CD34+, CD144+,  and vwF+ and Flk1+, ingest acetylated LDL(supra). In addition, Lin and Mutin provided guidance with respect to a method to characterize endothelial colonies. Given that method to generate single colony forming cells were known, it would have been obvious for one of ordinary skill in the art to select a single cell clonal cells from the adherent colony disclosed by Case and/or  Eggermann  CD34+cells that shows characteristics of EPC (staining for flk-1, CD31, CD105, CD146 or CD144)as disclosed by Lin and Mutin to single cell level and then generate HPP-endothelial colony forming cell that show functional characteristics and staining consistent with endothelial cells (CD31, CD144, CD146 positive and CD14, CD45 negative) with a reasonable expectation of success. The limitation of a cell of the clonal population can proliferate for at least 100 population doubling would be obvious as cells contained in the EPC cells disclosed by Case and Eggermann have similar proliferation rate and therefore could proliferate for at least 100 doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application (see Table 1 of Case, and Fig. 1 of Lin). The limitation of a cell of the clonal KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) ( http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 20, 25, 27, 30-31 remain  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Case et al (Proc. Nat. Acad. Sci USA, 1999, 96, 2988-2993, IDS), Eggermann et al (Cardiovascular Research 58, 2003, 478–486, IDS), Lin et al (The Journal of Clinical Investigation, 2000, 105, 71-77), Mutein et al (Tissue Antigens 1997: 50: 449-458), Christenson (Biology of Reproduction, 1996,  55, 1397-140as applied above for claim 20, and further in view of  Castellon et al (US Patent No. 7101707, dated 9/5/2006, effective filing date 12/23/2002), 4) and Swerlick et al (J Immunol 1992; 149:698-705).
The teaching of Case, Eggermann, Lin, Mutein and Christenson have been described above and relied in same manner here. The combination of references does not teach (i) a cell of the clonal population expresses a level of telomeres that is at least 34% higher than the level of telomerase expressed by HeLa cells and (ii) a cell of the population has nuclear to cytoplasmic ratio greater than 0.8.
Castellon et al disclose that EPCs characteristically over express telomerase, compared to mature endothelial cells. It is noted that Casetellon et al also describe that morphologically EPCs 
Prior to instant invention, Christenson et al describe the typical endothelial size to be around 8-12 microns in diameter (see abstract), while Swerlick teaches EC exposed to TNF-alpha or IL-1 beta inherently show higher expression of VCAM (abstract). 
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to determine the inherent property of the clonal cells disclosed in Case in view of Eggermann including telomerase activity, nuclear to cytoplasmic ratio and diameter of the cell using conventional methods as taught by Castellon and Christenson with a reasonable expectation of success. One of ordinary skill in the art would have been sufficiently motivated to characterize the isolated clonal cells of prior art because Castellon had already disclosed that endothelial progenitor cell had higher level of telomerase expression (see 12, lines 10-35) and both Castellon and Christenson et al had disclosed the diameter of endothelial cell. Although Case in view of Eggermann did not specifically disclosed these details in endothelial cell but they taught an isolated endothelial cell that shows staining for multiple markers as recited in the instant claims. The endothelial cell disclosed by Case in view of Lin and Mutein and those embraced by the instant claims appear to be structurally same. An artisan would be further motivated to characterize the cells of Case in view of Eggermann by optimizing the single cell culture to determine the higher proliferation rate of these cells. One who would have practiced the invention would have had reasonable expectation of success because Case, Eggermann and Lin all had already described an isolated endothelial cell from cord blood that expressed marker as those embraced by instant claims, while Castellon et al and Christenson et al had already described the expression level of telomerase and diameter of endothelial cell that could be used to characterize endothelial cell. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 20, 22-32, 34-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murohara et al (J Clinical Invest. 2000; 105(11): 1527-36), Case et al (Proc. Nat. Acad. Sci USA, 1999, 96, 2988-2993, IDS), Castellon et al (US Patent No. 7101707, dated 9/5/2006, effective filing date 12/23/2002) as evidenced by Christenson (Biology of Reproduction, 1996, 55, 1397-1404) and Swerlick et al (J Immunol 1992; 149:698-705).
With respect to claims 20, 22, 33, 34, 37 and 39, Murohara et al teach a population of isolated endothelial precursor cells from umbilical cord blood (see abstract). It is noted that cord blood derived CD34-positive mononuclear cells culture contained numerous cell clusters including spindle-shaped and attaching cells that formed cord-like structures (see figure 2, page 1529 and figure, page 1530).  Murohara et al also teach that greater number of EPCs and cell clusters developed from cord blood than from similar amount of adult peripheral blood MNCs (see figure 2). In addition, attaching cells sprouting from cell clusters were negative for hematopoietic cell marker CD45 (see page 1531, figure 4d), but expressed multiple markers such as KDR (flk-1), CD31 (CD31), vWF, CD34, and VE-cadherin (CD144) (see figure 3, page 1530) (limitation of claim 32 and 34). Furthermore, greater than 95% of the attaching cells took up DiI-ac-LDL (figure 4A, page 1531) one of the characteristic functions of ECS and formed cord like  blood (about 7 days) in the present study compared with the study of EPC derived from adult blood (about 27 days) might be due to higher proliferation, longer telomerase and higher cell-cycle rate compared with adult bone marrow progenitors (see page 1535, col. 1, para. 1) (limitation of claims 22-24). Murohara et al conclude that cord blood progenitors have distinctive proliferative advantages, including the capacity to form a greater number of colonies, a higher cell-cycle rate, and a longer telomere. All of these properties should favor the growth of the cord blood progenitors compared with adult peripheral blood or bone marrow progenitors (see page 1527, col. 2, and line para.1). In view of foregoing, it would be reasonable to state that cells contained in the AT cells disclosed by Murohara would also have similar proliferation rate and doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application. Furthermore, Murohara et al teach an isolated endothelial cell that shows staining for multiple markers and are derived from same source as disclosed in the instant application, therefore, these would inherently be cells that would show other inherent feature of the cells such as higher nuclear to cytoplasmic ratio, cells with diameter less than 22 microns, and upregulation of VCAM-1. It should be noted that EC exposed to TNF-alpha or IL-1 beta inherently show higher expression of VCAM as evident from Swerlick.  However, Murohara do not explicitly disclose expression level of telomerase or diameter of EPC. Murohara differ from claimed invention by not characterizing cell showing following characteristics (i) cell comprising a recombinant nucleic acid (ii) a cell of the clonal population comprises a recombinant nucleic acid, (iii) a cell of the clonal population expresses a level of telomeres that is at least 34% higher than the level of telomerase expressed by HeLa cells and (iv) a cell of the population has average diameter of 8 to 10 micron and nuclear to cytoplasmic ratio greater than 0.8.
Case et al cure the deficiency in Murohara by explicitly teaching single cell cloning assay comprising: isolating a single adherent MNC that comprises exogenous nucleic acid encoding GFP that is plated in each well of a 96-well plate by FACS using the automated cell deposition unit (ACDU) device on irradiated human stroma that contains ECM (collagen I, collagen III and elastin) (see page 2989, col. 2, last para. and col. 1, para. 5) (limitation of claim 20, and 22). It is further disclosed that new colonies that appear each week that are scored for GFP expression by fluorescent microscopy and FACS analysis. Case further determined early and late -appearing clones to determine the endothelial cell type (see page 2992, col. 1, para. 3). 
With respect to claim 32-33, Case et al teach (i) transducing a single mononuclear cell that is transduced with a nucleic acid encoding a green fluorescent protein (GFP) (see page 2989, col. 2, para. 6), (ii) plating and selecting a single maker expressing cells (see page 2989, col. 2, para. 6) (limitation of claims 34-35), wherein the single marker expressing cells is plated by FACS (see page 2989, col. 2, para. 6) . It is further disclosed that single marker expressing cells form a secondary colony (see page 2992, col. 1, para. 2). 
The combination of reference differs from claimed invention by not disclosing a cell of the clonal population expresses a level of telomeres that is at least 34% higher than the level of telomerase expressed by HeLa cells and (ii) a cell of the population has average diameter of 8 to 10 micron and nuclear to cytoplasmic ratio greater than 0.8.
Castellon et al disclose that EPCs characteristically over express telomerase, compared to mature endothelial cells. It is noted that Casetellon et al also describe that morphologically EPCs about 50 to about 500 micrometers long extending from the central mass of the cells (see column 12, lines 10-35). However, Casetellon et al do not disclose size of EPC
Prior to instant invention, Christenson et al describe the typical endothelial size to be around 8-12 microns in diameter (see abstract), while Swerlick teaches EC exposed to TNF-alpha or IL-1 beta inherently show higher expression of VCAM (abstract). 
Accordingly, in view of the teachings of prior art,  it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to modify the method to isolate and characterize endothelial progenitor cells as disclosed by Murohara using single cell cloning assay as disclosed by Case to evaluate single clonal cell from the colony disclosed by Murohara et al to obtain  colonies containing cells that have obtain endothelial cells having higher proliferative colony forming cells as described by Murohara. It would have been prima facie obvious for one of ordinary skill in the art to make such a modification, as Murohara  had already disclosed that MNCs comprise EPC expressing marker of endothelial cells (supra). In addition, Murohara provided guidance with respect to a method to characterize endothelial colonies. Given that method to generate single colony forming cells were known, it would have been obvious for one of ordinary skill in the art to select a single cell from the adherent colony disclosed by Murohara  CD34+cells that shows characteristics of endothelial cell (staining for CD31, CD105, CD146 or CD144)as disclosed by Murohara to single cell level and then generate HPP-endothelial colony forming cell that show functional characteristics and staining consistent with endothelial cells (CD31, CD144, CD146 positive and CD14, CD45 negative) with a reasonable expectation of success.   The limitation of a cell of the clonal population can proliferate for at least 100 population doubling would be obvious as cells contained in the EPC disclosed by Murohara have similar proliferation rate and therefore could proliferate for at least 100 doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application (see page 1527, col. 2, and line para.1). One who would have practiced the invention would have had reasonable expectation of success because Murohara had already described an isolated endothelial precursor cell that expressed marker similar those embraced by instant claims. Case described the single cell cloning from adherent MNC to obtain early and late -appearing clones that appear like endothelial cell type. One of ordinary skill in the art would only be required to perform routine experimentation to determine the other implicit property of cells to further characterize single cells from the colony disclosed by Murohara using the method disclosed by Case, Christenson. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
	Applicant disagree with the rejection arguing that claims 20 and 39 recite that the cell of the clonal population has an average nuclear diameter ranging from 8 microns to 10 microns. While the references cited by the Office may separately disclose characteristics of the cell of the 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as discussed in previous response, instant claims are broad and read on any clonal population of isolated EPC continuing mixed endothelial cell population showing endothelial cell (EC) characteristics, wherein a cell of the clonal population can proliferate and express the marker as recited in the claim.  To the extent prior art teaches cells from same initial clone (e.g., that the cells are produced from a single parental cell, or that the cells are isolated from the same individual or parental cell), it is applicable to the rejection and would be considered clonal comprising mixed population of EPC, LPP- ECFC  and HPP-ECFC, wherein a cell of the clonal population that has previously known EC characteristics (see claim interpretation above). In view of foregoing,  recitation of a cell of the clonal population…” is interpreted to encompass any cell of the clonal population showing recited phenotype and therefore claimed clonal population of isolated EPC is interpreted to encompass a mixture of cells derived from cord blood showing different independent characteristics (100PD, proliferate at least 107 or 1012fold, average nuclear diameter etc). The base claim as constructed read on a clonal population of an isolated EPC and not necessarily from HPP-ECFC as argued by applicant and do not require cells to express a combination of cell surface markers 
	Applicants have further engaged in selective reading of the teachings of Case and Eggermann to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of clonal population of EPC is to select EPC from a pool of cord blood that shows higher proliferation potential. In the instant case, cited art teach (i) transducing a single mononuclear cell that is transduced with a nucleic acid encoding a green fluorescent protein (GFP) (see page 2989, col. 2, para. 6), (ii) plating and selecting a single maker expressing cells (see page 2989, col. 2, para. 6), wherein the single marker expressing cells is plated by FACS (see page 2989, col. 2, para. 6). It is further disclosed that single marker expressing cells form a secondary colony (see page 2992, col. 1, para. 2). Case further determined early and late -appearing clones to determine the endothelial cell type (see page 2992, col. 1, para. 3).  A variety of surface marker suitable for this purpose of isolating EPC from the early and later appearing clones are well-known in the art, including clones that express CD31, CD105, CD144, CD146, vWF, and flk-1 and does not express CD45 and CD14 as disclosed in Eggermann, Lin and Mutein. It is further disclosed that these cells could be cultured onto collagen I pre-coated plate (page 72, col. 2, para. 3). It is further disclosed that this combined expression of multiple endothelial markers unequivocally confirmed the cells’ endothelial identity. The phenotype of the endothelial cells remains the same through all subsequent passages (see page 74, para. 2). It is further disclosed that the total expansion of the cells 1020 fold by 60 days (see figure 1, Lin) suggesting cells with in the isolated EPC are capable of several population doubling. Further, 
Christenson reported that the typical endothelial cells are 8-12 micron. Thus, a clonal population of isolated EPC derived from cord blood may contain a cell having varying average nuclear diameter including 8-12 micron. It is emphasized that instant specification teaches that the adherent cells disclosed contains HPP-ECFC cells along with other mature endothelial, cluster and low proliferation potential LPP-ECFC cells and only 1 in 10,000 cells in the population of adherent cells are HPP-ECFC. In this regard, applicant should note that one of ordinary skill in the art motivated to culture adherent endothelial progenitor cell to produce large number of cells required for transplantation therapy would culture and passage the adherent cells of prior art, which is routine process to prepare stock of cells. The mixed population of endothelial progenitor cells comprising HPP-ECFC cells upon routine passages 
	In response to applicant’s argument of unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, the specification at paragraph (O0634], some adherent cells have a nuclear diameter of about 8-10 microns with a cytoplasmic diameter of about 12-22 microns that is classified as HPP-ECEC. However, claims are not so limited. 
	On pages 8-9 of the applicant’s argument, applicant argues that combination of references that would lead one skilled in the art to pick a cell having the specific combination of markers and the morphological characteristics recited in claims 20 and 39, as currently amended. Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant’s argument pertaining to newly added limitations and arguments are obvious over prior art as discussed supra. The claims are broad and do not require picking a cell that uniformly express specific combination of markers and the morphological characteristics as argued by applicant. In the instant case, cited art teaches isolating EPC are produced from single source cord blood (limitation of claim 36) that appear to show similar characteristics of cells being negative for hematopoietic cell marker CD45 (see page 1531, figure 4d), but express multiple markers such as KDR, CD31 (CD31), vWF, CD34, and VE-cadherin (CD144) (see figure2- 3, page 1530) (limitation of claims 22 and-34) Furthermore, attaching cells took up DiI-ac-LDL (figure 4A, page 1531) (limitation of claim 35).  It is further disclosed that AT cells formed cord like structure on the basement membrane (page 1529, col. 1, para. 3)(see figure 5, page 1532)  blood (about 7 days) in the present study compared with the study of EPC derived from adult blood (about 27 days) might be due to higher proliferation, longer telomerase and higher cell-cycle rate compared with adult bone marrow progenitors (see page 1535, col. 1, para. 1) (limitation of claims 22-24). Murohara et al conclude that cord blood progenitors have distinctive proliferative advantages, including the capacity to form a greater number of colonies, a higher cell-cycle rate, and a longer telomere. All of these properties should favor the growth of the cord blood progenitors compared with adult peripheral blood or bone marrow progenitors (see page 1527, col. 2, and line para.1). In view of foregoing, it would be reasonable to state that cells contained in the AT cells disclosed by Murohara would also have similar proliferation rate and can proliferate for at least 100 doubling time as disclosed in the instant application particularly since the mean time of appearance for these cells are similar to one disclosed by instant application. Therefore, cells that included HPP-ECFC upon several passage of cell culturing would result in a population that primarily consist of HPP-ECFC cells due to their significantly higher proliferative nature and population doubling time. It is in this context the resulting cells cultured that are passaged several times and those embraced by the instant claims would be structurally same, therefore, these resulting cells would have other implicit characteristics as claimed in the instant application as discussed above, a prima facie case of obviousness has been established.  
Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 presented to applicant for consideration: 
A clonal population of isolated endothelial progenitor cells (EPCs), wherein the isolated clonal population of EPC comprises a recombinant nucleic acid encoding reporter gene and uniformly (a) express cell surface antigens CD31, Flk-1 and vWF that are characteristic of endothelial cells, (c) do not express cell surface antigen CD14 and CD45 that are characteristic of hematopoietic cells, (d) display a nuclear diameter of about 8-10 microns with a cytoplasmic diameter of about 12-22 microns and a nuclear to cytoplasmic ratio of more than about 0.8, (e) exhibit high proliferation wherein one cell replicates into more than 2000 cells in 14 days and the cells can achieve at least 100 population doublings, (f) replate into adherent secondary HPP- ECFC colonies of more than 2000 cells each when plated from a single cell.
Examiner’s note: 
Should applicant base claim to as proposed above that distinguishes the clonal cells from a clonal population comprising mixture of cell showing different EPC characteristics as currently claimed and known in prior art, instant obviousness rejection may be overcome pending further consideration. 

Withdrawn-Claim Rejections - 35 USC § 112 
Claim 20, 22-32, 34-39 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amendments to the claims obviate the basis of the rejection. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al (British Journal of Haematology, 2001, 113, 962-969) teach adherent EPC are Cd45- and express CD34, CD31, Flk-1, CD144 (see abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632